Citation Nr: 0316371	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to accrued compensation under 38 U.S.C.A. § 
5121 based on 38 U.S.C.A. § 1151.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran, who died in August 1997, had active service from 
March 1941 to September 1945.  The appellant is the spouse of 
the deceased veteran for VA benefits purposes.

At the time of his death in 1997, the veteran had initiated 
an appeal from a denial of a claim of entitlement to 
compensation for residuals of a cerebrovascular accident due 
to VA treatment in September 1994, under the provisions of 38 
U.S.C.A. § 1151.  After the veteran's death, the appellant 
filed her claim for accrued benefits and for DIC benefits 
under 38 U.S.C.A. § 1151.  When this case was previously 
before the Board of Veterans' Appeals (BVA or Board) in 
August 1999, the Board denied service connection for the 
cause of the veteran's death and eligibility for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  The Board 
remanded the issues of entitlement to accrued compensation 
under 38 U.S.C.A. § 5121, based on 38 U.S.C.A. § 1151, and 
entitlement to DIC benefits under 38 U.S.C.A. § 1151 to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, for additional development.  The RO 
completed the requested development to the extent possible 
and the case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that VA medical 
treatment provided to the veteran in September 1994 did not 
result in additional disability or death.  


CONCLUSIONS OF LAW

1.  Entitlement to accrued compensation under 38 U.S.C.A. § 
5121 based on 38 U.S.C.A. § 1151 is not warranted.  38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 5121 (West 2002); 
38 C.F.R. 3.1000 (2002).

2.  Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is 
not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the October 1997 rating decision on 
appeal, the December 1997 statement of the case (SOC), the 
May 1998 supplemental statement of the case (SSOC), the 
August 1999 remand, the March 2003 SSOC and letters sent to 
the appellant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claims 
and complied with VA's notification requirements.  The rating 
decision on appeal, the SOC and the Board's remand set forth 
the laws and regulations pertaining to the merits of the 
appellant's claims.  In an August 1999 post-remand letter, 
the RO requested that the appellant submit evidence in 
support of her claim, pursuant to the Board's remand.  In 
doing so, the RO informed the appellant of the type of 
evidence necessary to establish entitlement to the benefits 
sought.  In the March 2003 SSOC, the RO informed the 
appellant that VA would assist her in obtaining government or 
private medical or employment records, provided that she 
sufficiently identified the records sought and submitted 
releases as necessary.  The Reasons and Bases section of this 
SSOC informed the appellant of the types of evidence 
necessary to establish entitlement to the benefits sought.  
The appellant was notified and aware of the evidence needed 
to substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service and VA 
medical records.  In addition, as noted above, the RO 
contacted the appellant in a post-remand letter in August 
1999 and informed her of the type of evidence necessary to 
support her claims, to include a more specific affidavit from 
Dr. Pfenninger.  

As to any duty to provide a medical opinion addressing the 
question of whether the veteran incurred injury and 
additional disability, or aggravation, as a result of VA 
treatment, or whether the additional disability or 
aggravation incurred as a result of VA treatment caused of 
contributed materially and substantially to the veteran's 
death, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 
(codified as amended at 38 C.F.R. § 3.159(c)(4)).

In the present case, the RO obtained an opinion in March 2003 
addressing the critical medical issues in this case.  See 
section 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)).  Under these circumstances, there is no duty to 
provide a medical opinion with regard to either claim on 
appeal.  Id.  

The Board is also satisfied as to compliance with its 
instructions from the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Specifically, the claims file indicates 
that the RO attempted to obtain an investigative report 
referred to in a January 1996 letter from the VA Chief 
Network Officer and a March 1998 affidavit from an 
investigating VA psychologist.  The RO also determined that 
an additional volume of medical records (volume 13) could not 
be found.  The Board notes that the medical record currently 
before it include volumes 1 - 12 of VA medical records, along 
with seven additional unnumbered files pertaining to the 
veteran's VA medical treatment from January 1996 through 
August [redacted]
, 1997.  There were no loose or unidentified medical 
records in the materials transferred to the Board.  

Factual Background

The appellant contends that a cerebrovascular incident the 
veteran experienced while a patient at a VA Nursing Home Care 
Unit in September 1994 was contributed to by fluctuating 
blood sugar levels, and negligence and abuse by VA medical 
personnel.  She also contends that the September 1994 stroke 
caused his death in August 1997.  In correspondence received 
in March 1996, she informed VA that she is a registered 
nurse.  She maintains that a VA investigative report 
concerning treatment at the VA Nursing Home Care Unit where 
the veteran was a patient in September 1994 would support her 
claim.  

The death certificate indicates that the immediate cause of 
the veteran's death on August [redacted]
, 1997, was volvulus of the 
sigmoid colon; other significant conditions contributing to 
death were cerebral vascular disease, chronic renal 
insufficiency, and diabetes mellitus.

The claims file includes a March 1998 affidavit from David R. 
Pfenninger, Ph.D., and a January 1996 letter from Jule D. 
Moravec, Ph.D., Chief Network Officer, VA, which establish 
that there was a review of the care provided to the veteran 
in the VA Nursing Home Care Unit in September 1994.  The 
Pfenninger affidavit provides that he was a Chairman of a 
Review Panel investigating allegations of neglect and abuse 
at the VA facility.  The Review Panel concerned the care, 
neglect and abuse of the veteran subsequent to his stroke in 
September 1995 (sic).  The Pfenninger affidavit states that 
he wrote and signed a report summarizing the findings of the 
Review Panel.  

The letter from Jule Moravec provides that allegations of 
abuse and neglect of the veteran at a VA Nursing Home Care 
Unit were investigated and that no incidents of abuse or 
neglect were found.  Some systemic problems were identified, 
relating to a need for stronger management and improved 
documentation in records and charts.  

Evidence in the claims file indicates that the RO has 
attempted to obtain the Investigative Report but it is not 
available.  First, the RO indicated in an August 1997 
memorandum that attempts had been made to find records 
related to the investigation but none were available.  
Specifically, the RO had attempted to obtain the 
Investigative Report from the VA Medical Center at 
Indianapolis and had made certain that the original clinical 
reports from the Nursing Home Care Unit were searched.  In 
addition, after the Board's remand, the RO obtained the 
relevant materials from the Regional Counsel's Tort Claim 
File and associated them with the veteran's claims file.  The 
materials included a subsequent, undated commentary on the 
Report but did not include a copy of the Investigative Report 
itself.  

The undated commentary indicates that a Quality Assurance 
Investigation was requested by the Director in August 1995 
and that David R. Pfenninger was appointed to chair the 
investigation.  It notes that the Review Board identified 
several areas that needed improvement but also found that 
there was no evidence of individual, willful acts of 
patient/neglect abuse.  

Pursuant to the remand, a VA physician thoroughly reviewed 
the veteran's claims file, treatment notes, and documentation 
contained in multiple volumes of VAMC records, as well as 282 
electronic progress notes and 8 electronic discharge 
summaries contained in the electronic medical record.  The 
examining physician was chosen as having appropriate 
expertise, holds the degree of MS as well as MD, and holds 
the title of Chief, Compensation and Pension Service.  Based 
on this review, the VA examiner provided in a March 2003 
report that it was not at least as likely as not that VA's 
diagnosis or treatment, including detection or treatment of 
September 1994, resulted in additional disability, including 
cerebrovascular accident or renal failure.  Furthermore, it 
was not at least as likely as not that diagnosis or treatment 
in September 1994 contributed to or caused the veteran's 
death on August [redacted]
, 1997.  

The VA physician set forth six reasons in support of the two 
opinions.  The veteran was continuously monitored as shown by 
the progress notes.  The veteran's history of fluctuating 
blood sugar levels and essential hypertension, which are 
presumed to contribute to the occurrence of stroke, pre-dated 
the September 1994 VA treatment at issue by more than 20 
years, as shown by the medical record.  The veteran had 
experienced at least one cerebrovascular accident prior to 
September 1994, as shown by his medical records.  The VA 
medical personnel provided continuous monitoring of the 
veteran's blood glucose level, as evidenced by the ongoing 
adjustment of his glucose levels.  In addition, electronic 
discharge summaries dated from June to August 1997 showed 
diagnosis and treatment for volvulus.  The veteran's 
certificate of death identified volvulus as the primary cause 
of death.  The veteran's death was not hastened by 
cerebrovascular accident, chronic renal insufficiency or 
diabetes as shown by the fact that he had survived from 
September 1994 through August 1997.  The actual cause of 
death of sigmoid volvulus started in June 1997 and bore no 
relation to the care of September 1994.  Finally, electronic 
progress notes indicate that when the veteran's family voiced 
dissatisfaction with the Nursing Home Care Unit, the VAMC 
attempted to provide care for the veteran in a different 
setting.  The family desired that the veteran be placed at 
the West Tenth Street facility, but this was medically 
inappropriate as this facility was an acute care facility and 
did not provide extended care.  The veteran's wife refused 
VA's offer of VA paying for a contract placement in a 
community nursing home.  

In summary, the physician opined that the veteran incurred no 
injury or additional disability due to VA care provided in 
September 1994.  The fluctuating blood sugars long pre-dated 
this time as did the history of cerebrovascular accident.  
The cause of death of sigmoid volvulus was unrelated to the 
cerebrovascular accident, diabetes or renal failure.  

Legal Analysis

DIC Benefits

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered. 38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized. 38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the appellant filed her 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as the current claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1151.  

The Board recognizes that a Review Board investigated the 
Nursing Home Care Unit where the veteran was a patient in 
September 1994.  Although the actual investigative report has 
not been located, the March 1998 affidavit and January 1996 
letter fail to disclose that any particular findings were 
made with respect to the veteran's treatment at the Nursing 
Home Care Unit.  Documents from the Regional Counsel's Tort 
Claim File provide that the Review Board concluded that there 
was no evidence of individual, willful acts of 
patient/neglect abuse at the Nursing Home Care Unit.  

The Board also recognizes the appellant's contentions that VA 
treatment resulted in additional disability and ultimately in 
the veteran's death.  The appellant is a registered nurse and 
has offered many opinions in this claim and others relating 
to the veteran's death.  Her opinion may not be ignored 
simply because she has an interest in the outcome of the 
claim.  Pond v. West, 12 Vet. App. 341 (1999).

The evidence establishes that the appellant visited her 
husband regularly in the VA facility at which he received 
care, and that she discussed his care with the professional 
staff and treating physicians.  However, in this case, there 
is no evidence that she has reviewed the veteran's entire 
medical record.  Nor is there evidence that she assisted in a 
professional capacity in the veteran's treatment for the 
immediate cause of death, volvulus, and in fact she does not 
so contend.  There is no evidence that she assisted in the 
veteran's treatment for his stroke at any time in a 
professional capacity, nor has she indicated that she has 
specific professional expertise in the treatment of strokes.  
Thus, her statements and opinions as to her belief about the 
quality of VA medical treatment the veteran received in 
September 1994 and the cause of her husband's death are of 
limited probative value.  See Black v. Brown, 10 Vet. App. 
279, 283-4 (1997).  

The appellant's opinion is far outweighed by the March 2003 
VA medical opinion, which the Board finds to be quite 
probative evidence against the appellant's claim.  It was 
made by a physician and is based on all available evidence.  
It sets forth six detailed explanations, and refers to 
specific findings in the veteran's medical records.  The VA 
physician was chosen for expertise in the pertinent medical 
field, pursuant to the Board's remand.  In this regard, the 
Board notes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

Accrued Benefits

Chapter 11 of title 38 of the United States Code, providing 
for service-connected compensation benefits, makes no 
provision for the payment of disability compensation to 
survivors.  Survivors may not pursue disability compensation 
claims of a veteran, even as heirs to the veteran's estate.  
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1016 (1999).  Instead, Congress established 
a procedure whereby a limited amount of "accrued benefits" 
due to the deceased veteran could be recovered by designated 
individuals.  This scheme was eventually codified at 38 
U.S.C.A. § 5121(a), which allows benefits accrued within two 
years of the veteran's death to be paid first to the 
surviving spouse, then to any surviving children, surviving 
parents, and in some cases to the person who bore the expense 
of the veteran's last sickness and burial.

The implementing regulation, 38 C.F.R. § 3.1000(a), provides 
that where death occurred on or after December 1, 1962, 
periodic monetary benefits (other than insurance and 
servicemembers' indemnity) authorized under laws administered 
by VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed two years prior to the last date of entitlement 
as provided in Section 3.500(g) will, upon the death of such 
person, be paid to that person's spouse, if living.

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from a veteran's claim, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death").

Normally, the evidence to be considered must have been 
constructively in the veteran's file at the time of his or 
her death and the appellant must have filed a claim for such 
benefits within one year of his or her death.  38 C.F.R. § 
3.1000(a), (c); Zevalkink, supra, at 493.  In the current 
case, the Board's remand informed the appellant that, in 
light of the circumstances of the case, she could submit 
additional evidence, including, but not limited to, medical 
evidence or opinion as to whether additional disability or 
aggravation incurred as a result of VA treatment, caused or 
contributed materially and substantially to the veteran's 
death.

Since the appellant filed a timely claim for accrued 
benefits, i.e., she filed her claim within one year of the 
veteran's death, the Board's primary analysis must be one 
that considers the underlying claim for entitlement to DIC 
under section 1151.  The pertinent law regarding section 1151 
has been set forth above.  

As also noted above, the preponderance of the evidence 
demonstrates that at the time of his death the veteran was 
not entitled to compensation under section 1151 for the 
September 1994 VA medical treatment.  The preponderance of 
the evidence indicates that this medical treatment did not 
result in additional disability or death.  Although the 
appellant's own assertions to the contrary have some limited 
probative value, they are far outweighed by the medical 
opinions set forth in the March 2003 VA report.  As noted 
above, the March 2003 VA opinions were made by a medical 
doctor chosen for relevant medical expertise, and who had the 
benefit of the entire medical record to review.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to accrued compensation under 38 U.S.C.A. § 5121 
based on 38 U.S.C.A. § 1151 is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

